UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-1816


DAVID BREWSTER,

                  Petitioner,

             v.

WESTMORELAND COAL COMPANY, INCORPORATED; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,

                  Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0835-BLA)


Submitted:    December 11, 2008            Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Brewster, Petitioner Pro Se.    Douglas Allan Smoot, Kathy
Lynn Snyder, JACKSON & KELLY, PLLC, Charleston, West Virginia;
Sean   Gregory  Bajkowski,   Barry  H.   Joyner,  UNITED  STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David     Brewster      seeks       review   of    the    Benefits     Review

Board’s    decision        and   order   affirming       the    administrative           law

judge’s    denial     of    black    lung    benefits       pursuant    to    30   U.S.C.

§§ 901-945 (2000).          Our review of the record discloses that the

Board’s    decision        is    based   upon     substantial        evidence      and   is

without reversible error.            Accordingly, we deny the petition for

review    for   the     reasons     stated       by   the     Board.      Brewster       v.

Westmoreland Coal Co., Inc., No. 07-0835-BLA (B.R.B. June 30,

2008).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented     in     the    materials

before    the   court      and    argument      would    not    aid    the    decisional

process.

                                                                       PETITION DENIED




                                            2